Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final rejection is in response to the amendment filed on: 04/28/2022.
Claims 5, 14, and 19 are cancelled. Claims 1-4, 6-13, 15-18 and 20 are pending.
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendments:
Claims 1, 11 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 7-13, 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al (US Application: US 20140347265, published: Nov. 27, 2014, filed: Mar. 17, 2014) in view of Mars et al (US Application: US 2019/0130244, published: May 2, 2019, filed: Oct. 30, 2017).
Claims 5, 6, 14, 15, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al (US Application: US 20140347265, published: Nov. 27, 2014, filed: Mar. 17, 2014) in view of Mars et al (US Application: US 2019/0130244, published: May 2, 2019, filed: Oct. 30, 2017) in view of Tirumale et al (US Application: US 2018/0174055, published: Jun. 21, 2018, filed: Dec. 19, 2016).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13, 15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claim 1, the claimed “causing … a client device to present a query assistant user interface ….. the query assistant user interface displays (i) a query associated with a plurality of response options and (ii) an intended physiological action of a plurality of intended physiological actions …”, does not appear to be supported in the specification. More specifically according the specification in paragraph 0034, an ‘intended physiological action’ is a mode of input value assigned/ASSOCIATED with  the response option of YES, but it doesn’t appear that the specification DISPLAYS the intended physiological action. Rather the intended physiological action’s modal value (paragraph 0034: blinking eyes once) appears to be checked against the GENERATED response designators derived from designated machine learning models (see paragraph 0011). Figure 7’s dialog also does not provide support that the intended physiological action is displayed, but rather only the response values are mapped based upon RECOGNIZED intended physiological actions such as for ‘Yes’, there is an associated intended physiological action that includes (see paragraph 0115), lower lip movement pr2  and only the query ‘did you take your medicine today?’ is presented to the end-user.

Also within claim 1, it recites “… generating a plurality of predicted response designators USING … a plurality of response designation machine learning models, …. Each of the plurality of response designators comprises a physiological response designator FOR  the corresponding response designation machine learning model …” and … “a predicted likelihood that the intended physiological action FOR the corresponding designation machine learning model was performed by the monitored end-user”. According to the specification and also in the part of the claim that recites USING a plurality of response designation machine learning models, it is clear the models are USED while the claim language appears to imply that the likelihood of an intended physiological action is provided FOR the model(s) as input into the models. This language appears to be incorrect, as according to the specification, it is the models that generate the likelihood (see paragraph 0065 of the specification which explains the model(s) make the likelihood predictions) , and thus, the use of the word ‘FOR’ should be changed to FROM instead.

With regards to claims 2-4 and 6-10, they do not resolve the deficiencies of claim 1 above, and thus are rejected under similar rationale since they depend upon the subject matter of claim 1. 

With regards to claim 11, it is rejected under similar rationale as claim 1.

With regards to claims 12-13 and 15 they do not resolve the deficiencies of claim 11 above, and thus are rejected under similar rationale since they depend upon the subject matter of claim 11.

With regards to claim 16, it is rejected under similar rationale as claim 1.

With regards to claims 17, 18 and 20 they do not resolve the deficiencies of claim 16 above, and thus are rejected under similar rationale since they depend upon the subject matter of claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11, 15, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, the claim limitations of (i), (ii) and (iii) that are amended to be incorporated into claim 1 by subsequently following the limitation of “determining at least in part on the part of the plurality of response designators by” introduces a clarity issue with regards to the “conversation” and ‘current node’ of a conversation decision tree data object”. More specifically, items (i), (ii), and (iii) appear to imply that the conversation begins at step (i). This is contrary to the specification, since as shown in Fig. 7 of the instant application, the conversation begins at the PRIOR query (or first question). For example an INITIAL question (740) is the beginning of the conversation and is the current node. 

Thus, to avoid confusion of the start of the conversation and the questions presented by the conversation decision tree, the examiner suggests the applicant consider clarifying within the ‘… present a query assistant user interface …’ limitation, that the query is presented from a CURRENT NODE in a CONVERSATION with an end-user, and wherein the conversation is dictated by nodes within A CONVERSATION DECISION TREE DATA OBJECT. 

Using this suggested clarification above, then the limitations of (i), (ii) and (iii) can be adjusted to reference THE current node, THE conversation and THE decision tree data object. For example, step (i) can be amended to : “identifying one or more dependent nodes of THE current node of THE conversation decision tree data object …

Also step (ii) recites “…identifying a SELECTED dependent node …”, this appears to be incorrect as there was no selection step mentioned earlier (insufficient antecedent basis). The examiner recommends the applicant consider changing step (ii) to “SELECTING a dependent node of the one or more dependent nodes …” to resolve the issue.

With regards to claim 6, it is rejected under similar rationale as claim 1 as it depends on the subject matter of issue in claim 1 and does not further resolve the issues of claim 1.

With regards to claim 11, it is rejected under similar rationale as claim 1.

With regards to claim 15, it is rejected under similar rationale as claim 11 as it depends on the subject matter of issue in claim 11 and does not further resolve the issues of claim 11.

With regards to claim 16, it is rejected under similar rationale as claim 1.

With regards to claim 20, it is rejected under similar rationale as claim 16 as it depends on the subject matter of issue in claim 16 and does not further resolve the issues of claim 16.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered. 
The prior art rejections are withdrawn in view of applicant’s amendments, however, new 35 USC 112 rejections are applied in view of the applicant’s amendments. The applicant is invited to an interview to resolve the outstanding issues above in the interest of expediting the prosecution of the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178